Citation Nr: 1503967	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied a reopening of the claim of service connection for a left knee disorder.  The Veteran has perfected timely appeal of this determination.  See 38 C.F.R. § 20.305(a) (2014) (post mark rule); Notice of Disagreement, dated November 2008; Statement of the Case, dated March 2009; Substantive Appeal, dated April 2009.  

In May 2010, the Board remanded this case to the RO for additional development, and the case is once again before the Board.

The Veteran was scheduled for a Board hearing in December 2014.  The Veteran failed to appear for the hearing.  Accordingly, the Board deems the Veteran's hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2014).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1974 rating decision, the RO denied, in relevant part, service connection for a left knee disorder.  The Veteran did not complete the appeal of that determination, and that decision became final.

2.  In rating decisions of November 1992 and December 1995, the RO determined that new and material evidence had not been submitted, and denied, in relevant part, the Veteran's request to reopen the previously disallowed claim of service connection for a left knee disorder.  The Veteran did not initiate an appeal with respect to any of these rating actions, and the decisions became final.

3.  The additional evidence received since the December 1995 rating decision is, at least in part, not cumulative or redundant, relates to an unestablished fact of direct service incurrence, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The rating decision of December 1995, which denied the Veteran's request to reopen his claim of service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted since the December 1995 rating decision, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in an application to reopen a claim for service connection, in addition to notifying a claimant of the evidence and information that is necessary to reopen the claim, VA must also notify the claimant of what evidence and information is necessary to establish entitlement to the underlying claim for service connection sought by the claimant.  As the Board's decision to reopen the Veteran's previously denied claim is favorable to him, no further action is required to comply with the VCAA.

New and Material Evidence

The original claim for service connection for a left knee disorder was denied by the RO in a February 1974 rating decision.  That decision was predicated on a finding that there was no evidence of aggravation of the Veteran's knee condition, which existed prior to his entry into service.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated March 1974.  Although the Veteran filed a Notice of Disagreement in July 1974 and was issued a Statement of the Case, the Veteran did not complete the appeal, and thus the February 1974 rating decision became final and binding based on the evidence on file at the time of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

In rating decisions subsequent to February 1974 denial, the RO continuously confirmed the February 1974 disallowance, and denied reopening the Veteran's claim of service connection for a left knee disorder.  Those decisions were based on a finding that new and material evidence sufficient to reopen the claim had not been submitted.  The Veteran was notified of each of the subsequent rating decisions, which declined to reopen his claim of service connection for a left knee disorder, and was notified of his appellate rights.  The Veteran did not initiate appeal an appeal with respect to any of the adverse decisions, and thus the rating decisions of November 1992 and December 1995 became final and binding based on the evidence on file at the time those decisions.  Id.

A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material and evidence has been presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Because the rating decision of December 1995 was the last final disallowance of the claim for service connection for a left knee disorder, the Board must review the evidence submitted thereafter and determine whether there is new and material evidence to reopen, regardless of how the RO ruled on the question.  This is so because a determination on reopening a previously denied claim is jurisdictional.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (explaining the proper application of 38 U.S.C.A. § 5108).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the record evidence on file at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file, but only after a claim is reopened.  Id.

The threshold for determining whether newly submitted evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, then the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The claim was denied in December 1995 because there was no new and material evidence sufficient to indicate that the Veteran's left knee disorder, which existed prior to service, was aggravated during service.

The Veteran, by and through his representative, contends the Veteran has developed a left knee disorder that can be attributed to left knee chondromalacia that was first noted during service.  The Veteran maintains, in essence, that he did not enter service with a pre-existing left knee condition.  Rather, the Veteran contends that his left knee condition had its initial onset during service and thus was directly incurred in service.

The pertinent evidence submitted since the December 1995 rating decision consists of VA outpatient treatment records, indicating that a September 2005 magnetic resonance imaging (MRI) showed a possible tear in the left medial meniscus, and tibial arthritis.  These records also show that in November 2005, the Veteran reported left knee pain.  When he was seen by VA in May 2006, the Veteran complained of continued left knee pain.  A November 2006 VA x-ray of the left knee revealed severe medial compartment osteoarthritis with complete loss of joint space, and mild patella-femoral disease; the assessment was of severe medial compartment osteoarthritis.  In October 2007, the Veteran was assessed with degenerative joint disease of the knee.

The Veteran has implicitly indicated that he now has the same left knee symptoms which he experienced during service.  See Appellant's Post-Remand Brief, dated December 2014.  This constitutes lay evidence of continuity of symptomatology and, the Board notes that continuity of treatment (as opposed to continuity of symptomatology) is not required.  See 38 C.F.R. § 3.303(b) (2014) (continuity of symptomatology, not treatment, is required); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

There is now additional evidence which indicates that the Veteran now has arthritis and mild patella-femoral disease which affects the left knee.  In the context of the evidence as a whole, both that which was on file at the time of earlier disallowances in February 1974, November 1992, December 1995 and since then, the new (lay and medical) evidence together with the in-service clinical indications of some grinding of the left patella or left knee chondromalacia (see, e.g., July 1973 Separation Examination Report) is both new and material, because it tends to relate to an alternative theory of entitlement (i.e., direct service incurrence).

Accordingly, presuming its credibility, the evidence received since the December 1995 RO decision, taken together with the evidence previously on file is both new and material and establishes a reasonable possibility of the substantiating the claim.  To this extent only the application to reopen the claim of service connection for a left knee disorder is allowed.


ORDER

As new and material evidence has been presented, the claim of service connection for a left knee disorder is reopened.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim of service connection for a left knee disorder.  See 38 C.F.R. § 19.9 (2014).

On the report of the entrance examination in April 1972, a history of loose lateral collateral ligament, bilateral knee, was noted.  In June 1972, the Veteran complained of dislocating pain.  As reflected in a private medical statement received during service, the Veteran was diagnosed with pre-existing Osgood-Schlatter disease in both knees.  In November 1972, the Veteran was placed on a physical profile for Osgood-Schlatter disease.  In January 1973, the Veteran's Medical Condition, Physical Profile Record, indicated that the Veteran had: (1) a high-riding patella, both knees moderate, (2) softening of cartilage, left knee, and (3) dislocation of both patellae, left greater than right.  The Veteran's physical limitations were of no crawling, stooping, running, jumping, prolonged standing, or marching.  In May 1973, the Veteran's Medical Condition, Physical Profile Record, indicated that the Veteran had a mild patella ulta and was medically limited for ninety days to not run, jump, crawl, stoop, or stand for a prolonged period of time.  Upon separation examination in July 1973, the Veteran had some guarding to his left patella, painful joints, pain and cramps to his knees, and stated that his knees would sometimes dislocate; the diagnosis was of chondromalacia patella, left knee.  Since service, the Veteran complained of left knee pain, and currently has a diagnosis of left knee arthritis and mild patella-femoral disease.  Under these circumstances, the Board is of the opinion that an examination is required in order provide medical guidance on whether any current left knee disorder, including arthritis, is causally linked to, or can be associated with, the Veteran's period of active military service.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence indicates that the Veteran's Osgood-Schlatter pre-existed service.  Therefore, a VA medical opinion is necessary to determine the etiology of any currently diagnosed left knee disorder, to include whether or not the Veteran's preexisting Osgood-Schlatter disease was aggravated by the Veteran's period of active military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his left knee dated since October 2007.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed left knee disorder.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a)  Did the Veteran enter service with a pre-existing left knee disorder, to include Osgood-Schlatter disease?  If the answer is "Yes," please explain the medical basis for your answer, and provide the diagnosis for each pre-service left knee condition.

b)  Is it clear and unmistakable that the Veteran's pre-existing left knee disorder, to include Osgood-Schlatter disease WAS NOT aggravated (permanently worsened) during or as a result of service? 

In answering question (b), please specify and discuss:

(i) Whether the Veteran experienced temporary or intermittent symptoms of the pre-existing left knee disorder during his period of active duty; or,

(ii) Whether the Veteran developed a permanent change in the underlying pathology of the pre-existing left knee disorder during his period of active duty; and, if so, did this permanent change in the underlying pathology result in any other left knee disorder?  If the answer to (ii) is "Yes," please specify the diagnosis of the resultant knee disorder, and address the following: was this permanent change in the underlying pathology clearly and unmistakably (i.e., undebatably) due to the natural progress of the pre-existing knee disorder?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

c) In the alternative, does the Veteran currently have a disorder of the left knee, which DID NOT exist prior to the Veteran entry onto active duty service in May 1972?  If the answer is "Yes," please explain the medical basis for your answer, and provide the diagnosis for each left knee disorder found to exist.

For each diagnosis of a left knee disorder (which DID NOT exit prior to service) it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by, or is it the result of any illness or injury noted during, the Veteran's active military service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  Thereafter, re-adjudicate the issue of entitlement to service connection for a left knee disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


